GiveN, Judge,
dissenting:
Cargill obtained a judgment against Eastern in the State of Maryland. It then instituted an action in the Circuit Court of Berkeley County, West Virginia, for recovery of a judgment in this State on the foreign judgment and, at the time of the institution of the action in the Circuit Court of. Berkeley County, caused an attachment to 'be served against money held on deposit in the name of Eastern in the Merchants and Farmers Bank of Martins-buirg. Eastern defended the action instituted in the Circuit Court of Berkeley County, West Virginia, on its merits. Judgment was entered in favor of Cargill on the foreign judgment by the Circuit Court of Berkeley County. Eastern was successful, however, in having the attachment adjudged invalid. On the day judgment in favor of Cargill was entered by the Circuit Court of Berkeley County, Car-gill caused the issuance of a writ of fieri facias on the judgment and, by virtue of a garnishee summons issued in aid thereof, attached the money held in the Merchants and Farmers Bank. The garnishee attachment was served on the bank on the day it was issued. After the bank filed its answer, the president of Eastern filed an affidavit suggesting that the money was claimed by Bloom, and the court entered an order directing that “Bloom do appear before this Court on the 29th day of. June, 1953, and state the nature of his claim, and maintain or relinquish it ***”. After service of a copy of that order on Bloom, he did appear and filed a pleading designated “Petition of Inter-pleader”, stating fully the nature of his claim. After hearing in full on the petition of Bloom, the Circuit Court of Berkeley County found and adjudged that the money attached by virtue of the garnishee attachment was the property of Bloom.
The only basis given by the Court for the reversal of the judgment rendered in favor of Bloom is that Eastern was not a party defendant who could file an affidavit suggesting ownership of the money by Bloom. That conclusion is founded on one fact only, that Eastern had defended on the merits the action on the foreign judgment. *677The effect of the Court’s holding is that every defendant, at the time he is summoned, must either elect whether he will defend on the merits of the case or whether he will forfeit his right to later suggest to the court by affidavit that property attached is, in fact, the property of another person, even though the property attached may have come into his possession subsequent to the final judgment, or even though it may be property of some third person who had no knowledge of the pendency of the action. I can see no reason why the statute should be given such narrow construction. The statute, I believe, simply precludes a defendant from filing an affidavit suggesting an interpleader as to a matter which already has been litigated by him or as to a matter in which he claims some interest. The pertinent words of the statute, Code, 56-10-1, “A defendant in an action brought against him for the recovery of money which he does not wish to defend”, as applied in the instant case, simply mean that the defendant filing the affidavit, Eastern, could not claim ownership of the money and, at the same time, suggest by affidavit an interpleader. In the affidavit filed, Eastern disclaimed any interest in the money attached.
The manner in which the Court applies the statute in the instant case is, I think, clearly in conflict with the Court’s opinion in The Town of Summersville ex rel. McCue v. Cooper, 124 W. Va. 417, 21 S. E. 2d 669, cited in the Court’s opinion herein. In that case, as in the instant one, there was outstanding a writ of fieri facias and, also as in the instant case, a garnishee summons had issued subsequent to the final judgment. In the Cooper case it was vigorously argued that the judgment debtors “were not ‘defendants in an action’, as contemplated by the statute”. The Court said: “This contention, however, leaves out of consideration the fact that Craig had made them suggestees in an order of suggestion issued in aid of his execution. Whether without the order of suggestion Cooper and the surety company could have maintained this statutory interpleader proceeding, we need not decide, for we are clearly of opinion that they were ‘de-*678lendants in an action’, within the meaning of the statute, at least from the time of the issuance of. the order of suggestion. We hold, therefore, that Cooper and the surety company occupied a status from which they could proceed under Code, 56-10-1, by the filing of proper affidavits.” I can see no material difference in the pertinent facts of the instant case and those of the Cooper case. This view of the effect of the Court’s holding in the Cooper case is strongly emphasized in the dissenting opinion filed therein. It is also significant that the defendants in the Cooper case vigorously defended on the merits, as did Eastern in the instant case.
Assuming, for the purpose of this dissent, that the affidavit of Eastern was invalid, I see no reason why the pleading of Bloom, though denominated “Petition of Inter-pleader” should not be treated as a petition to try title to property under Code, 38-7-31, which, in so far as pertinent, reads: “A defendant, any person entitled to file a petition under the provisions of section forty-one of this article * * * or any other person whose rights are affected by the attachment, shall have the right, either jointly or separately, to defend against any attachment, and to the benefit of all available defenses thereto * * In 38 C. J. S., Garnishment, Section 2, it is stated: “Garnishment is an anomalous proceeding affording an extraordinary and harsh remedy. It partakes of the nature of both a process and a suit. It is, in effect, a mode of attachment.” In Code, 38-7, garnishment is treated as an attachment. It is, in fact, an attachment adopted as an aid in the enforcement of a writ of fieri facias. As before noted, the trial court, after a full hearing, found and held that the money attached was, in truth, the property of Bloom. This Court should not disturb that finding merely because a pleading was not properly named. To do so, I believe, denies Bloom the right accorded to him by Code, 38-7-31, and his right to the money which the trial court found belonged to him.
In the Cooper case, we find this language: “Assuming, therefore, that these judgment debtors may possibly elect to remedy the defects pointed out in the affidavit and to *679proceed further herein, we deem it proper to pass upon the basic controversy involved in the proceeding.” The Court therein remanded the case, “but without prejudice to any party involved * * * for further proceedings, in accordance with” the opinion. In that case, the Court recognized the right of the parties to further and properly develop the matter in controversy before the trial court. In the instant case, no such right is recognized. Keeping in mind that only the affidavit was held defective, and that the affidavit is not a pleading, I think the same procedure followed in that case should have been followed here, and the case remanded for further development, not with directions to enter a judgment in favor of Cargill. The fact should not be overlooked or disregarded that Bloom had nothing to do with the filing of the supposedly defective affidavit, yet was required by the order of the court to appear and to “maintain or relinquish” his claim. I assume no one would contend that if Bloom had refused to appear after having been served with a copy of the order requiring him to do so, that he would not have been forever barred of any right or claim to the money attached. Yet, when he does appear in answer to the court’s order, he finds himself forever barred of his right by something which happened in the case before he became a party thereto, and, presumably, before he had any notice of the pendency of the action. I think he has been effectively denied his day in court.
Being of the views indicated, I respectfully dissent.